Citation Nr: 1414890	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  04-37 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating greater than 10 percent for shell fragment wound (SFW) residuals of the left wrist and forearm to include left lunate fracture (nondominant extremity).

2.  Entitlement to an increased rating greater than 20 percent for SFW residuals of the left ankle with retained foreign body and scars.

3.  Entitlement to an increased rating greater than 20 percent for SFW residuals of the right ankle with retained foreign body and scars.

4.  Entitlement to an effective date earlier than October 31, 2000, for the assignment of a separate 10 percent rating for SFW scar of the left wrist, to include the matter of clear and unmistakable error (CUE) in a February 1970 rating decision.

5.  Entitlement to an effective date earlier than October 31, 2000, for the assignment of a separate 10 percent rating for SFW scar of the left elbow, to include the matter of CUE in a February 1970 rating decision.

6.  Entitlement to an effective date earlier than October 31, 2000, for the assignment of a 20 percent rating for SFW scar of the left ankle with retained foreign body and scars, to include the matter of CUE in a February 1970 rating decision.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to September 1969, including combat service in the Republic of Vietnam.  His decorations include the Combat Action Ribbon and the Purple Heart Medal.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin

The Veteran provided testimony at a hearing before the undersigned in November 2006.  A transcript of this hearing has been associated with the Veteran's VA claims file.

By a March 2007 decision, the Board denied the issues of entitlement to an earlier effective date and an increased rating for the SFW of the left wrist and forearm disability.  The Veteran appealed the March 2007 decision to the United States Court of Appeals for Veteran's Claims (Court).  By an August 2009 Order, the Court, pursuant to a joint motion, vacated the Board's March 2007 decision with respect to the earlier effective date claims and the increased rating claim for the left wrist and forearm.  The Court remanded the case to the Board for compliance with the instructions of the joint motion.  

In a March 2011 decision, the Board again denied the issues of entitlement to earlier effective dates and remanded the issue of entitlement to an increased rating for the left wrist and forearm disability.  In an October 2012 Memorandum Decision, the Court vacated the Board's March 2011 decision with respect to the denial of the claims for earlier effective dates and remanded the issues for additional consideration.  During this time period, the development requested in the March 2011 Board remand with respect to the increased rating for the left wrist and forearm was completed by the RO and the matter again is before the Board.

In addition to the foregoing, the Board notes that in a June 2008 rating decision, the RO adjudicated the issues of: (1) entitlement to an increased rating greater than 10 percent for chronic epididymitis, traumatic, with scrotal pain; (2) entitlement to an effective date of September 30, 1969, for a combined disability rating of 100 percent for service-connected disabilities; (3) entitlement to an effective date of September 30, 1969, for the grant of entitlement to service connection for chronic biceps tenosynovitis, left shoulder, with tension myalgias of the left scapular, periscapular musculature, chronic severe pain, and chronic severe headaches (non-dominant extremity); (4) whether CUE occurred in the February 26, 1970 rating decision for failing to assign a 100 percent rating for shell fragment wound residuals of the abdomen; (5) whether CUE occurred in the January 31, 2005 rating decision in the assignment of October 31, 2000, as the effective date for the grant of entitlement to service connection for fibromyalgia and a right ankle disability; and (6) whether CUE occurred for the assignment of an earlier effective date for the grant of entitlement to service connection for a right wrist disability.  In June 2009, the Veteran, through his attorney representative, filed a notice of disagreement (NOD) with the June 2008 rating decision.  Significantly, however, the notice of disagreement indicated that the Veteran, "does not disagree with or wish to appeal" the issues listed above.  (Emphasis in original.)  As will be discussed below, the Veteran did appeal five other issues from the June 2008 rating decision.  Despite the Veteran's clear intent not to appeal the above six issues, the RO issued a December 2009 SOC that included two of the issues appealed in the June 2009 NOD (the three other issues were granted in full in a December 2009 rating decision) and the six issues explicitly not appealed in the June 2009 NOD.  Thereafter, in February 2010 the Veteran filed a VA Form 9 in which he checked the box indicating that he wished to appeal all the issues listed in the SOC.  He did not provide any argument as to the basis of his appeal as to the issues.  Since that time the Veteran and his representative have not argued that any of the six issues not appealed from the June 2008 rating decision were in appellate status or that they disagreed with any decision rendered by the RO as to those issues.

38 U.S.C.A. § 7105(a) (West 2002) indicates that appellate review is initiated by an NOD and completed by a substantive appeal after an SOC is completed and provided to the Veteran.  In this case, no NOD as to the above six issues has been received and it is abundantly clear from the evidence of record that the Veteran does not desire to pursue these issues.  The Board has considered the case of Percy v. Shinseki, 23 Vet. App. 37 (2009), wherein the Court held that VA waived any objection to the timeliness of a substantive appeal where it had treated the issue as having been on appeal for five years.  In this case, the Veteran did not meet the mandatory jurisdictional hurdle of filing a timely NOD and, moreover, the Veteran has not relied on the December 2009 SOC (and the June 2011 SSOC in the case of the epididymitis claim that also mistakenly adjudicated the issue) to his detriment.  Indeed, he and his attorney representative have never argued that these issues are in appellate status.  In light of the foregoing, the Board concludes that none of these six issues are in appellate status, either before the Board or the RO.  

By contrast, the June 2009 notice of disagreement explicitly appealed the issues of entitlement to separate increased ratings greater than 20 percent for SFW of the left and right ankles with retained foreign body and scars, which also were denied in the June 2008 rating decision.  These issues also were addressed in the December 2009 SOC.  Again, the February 2010 VA Form 9 was timely filed as to the December 2009 SOC.  Unlike the issues discussed immediately above, the Veteran and his representative have continued to argue that these issues remain in appellate status and have expressed their desire that the issues be adjudicated by the Board.  As such, the issues are before the Board and will be addressed below.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to increased ratings for right ankle, left ankle, and left wrist and forearm disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A rating decision dated February 26, 1970, granted a prestabilization rating of 100 percent for residuals of multiple SFW, effective from October 1, 1969 to March 31, 1970.  Thereafter, separate disability ratings were assigned for the wounds and scars, effective April 1, 1970, including: 10 percent for SFW of the left wrist and forearm and 0 percent (noncompensable) for SFW scars of the lower extremities.

2.  The February 1970 rating decision included implicit denials of any claims for entitlement to service connection for left wrist scar, left elbow scar, and left ankle scar and retained foreign bodies.  

3.  The record reflects the Veteran was informed of the February 1970 rating decision via an award letter dated in March 1970 that was sent to his address of record.  Nothing in the record reflects the Veteran initiated an appeal regarding any of the findings of the February 1970 rating decision.

4.  The findings contained in the February 1970 rating decision were supported by the evidence then of record, and consistent with the law in effect at that time.

5.  To the extent there was error in the February 1970 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.

6.  The assigned evaluations for the Veteran's various service-connected SFW residuals were also addressed by a May 1973 rating decision.  The record indicates the Veteran was informed of that decision, and did not appeal.

7.  Following the May 1973 rating decision, the record does not reflect the Veteran submitted a claim regarding his service-connected SFW residuals until October 31, 2000, at which time VA received his claim of entitlement to an increased rating for his service-connected SFW of the left wrist and forearm.

8.  By an October 2001 rating decision, the RO assigned separate 10 percent ratings for SFW scars of the left wrist and left elbow and a 20 percent rating for SFW of the left ankle.  All of these ratings were effective from October 31, 2000.

9.  The record does not contain evidence by which it is factually ascertainable the Veteran satisfied the criteria for separate 10 percent ratings for SFW scars of the left wrist and elbow or a 20 percent rating for SFW of the left ankle, prior to October 31, 2000.


CONCLUSIONS OF LAW

1.  The February 26, 1970 rating decision was not the product of CUE.  38 C.F.R. § 3.105(a) (2013); Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).

2.  The criteria for an effective date earlier than October 31, 2000 for the assignment of a separate 10 percent rating for SFW scar of the left wrist have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400 (2013); Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010).

3.  The criteria for an effective date earlier than October 31, 2000 for the assignment of a separate 10 percent rating for SFW scar of the left elbow have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400 (2013); Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010).

4.  The criteria for an effective date earlier than October 31, 2000 for the assignment of a 20 percent rating for SFW of the left ankle have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.400 (2013); Cogburn v. Shinseki, 24 Vet. App. 205, 210 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind. 

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Initially, although the Board's March 2007 and March 2011 decisions have previously been found by the Court to be inadequate, at no time did the Court find or suggest that there were any notice deficiencies with respect to the Veteran's earlier effective date claims currently on appeal. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim. The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal. See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008). Thus, any error related to this element is harmless.

The Board notes that the Veteran's appeal as to the effective dates assigned for his service-connected left elbow, left wrist, and left ankle disabilities arose from his disagreement with the grant of entitlement to separate 10 percent disability ratings for the left wrist scar and left elbow disability and assignment of a 20 percent rating for a left ankle disability.  Since the claims as to earlier effective dates are considered "downstream" issues, a specific VCAA notice letter was not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003) (if, in response to notice of its decision on a claim for which VA has already given the 38 U.S.C. § 5103(a) notice, VA receives a notice of disagreement that raises a new issue, 38 U.S.C. § 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved, but section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue).  Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this case, it is clear from the statements of the Veteran and his representative that they understood how to substantiate the claims on appeal.  Thus, any error in the content or timing of notice is nonprejudicial.

To the extent that the duty to assist may apply, neither the Veteran nor his representative has argued that he has been prejudiced by any possible notice defects in this case, or that any pertinent evidence remains outstanding.

As to the consideration of whether there was CUE in the December 1970 rating decision, in Livesay v. Principi, 15 Vet. App, 165 (2001), the United States Court of Appeals for Veterans Claims (Court) noted that although the VCAA was potentially applicable to all pending claims, there were instances where the VCAA had no application as a matter of law.  Id at 178.  The Court noted that the VCAA added a new section 5100 of Title 38 of the United States Code and that a "claimant" as defined by the new 38 U.S.C. § 5100 included a person applying for or seeking benefits under part II or III of Title 38, but could not encompass a person seeking revision of a final decision based on CUE pursuant to sections 5109A and 7111.  Id at 179.  Thus, the Court held that the VCAA did not apply to claims of CUE.  Therefore, no further discussion of the VCAA is warranted in this decision.

In summary, no further action is necessary to fulfill VA's duties to notify and assist.  Under the circumstances of this case, a remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

CUE

The Veteran has advanced various contentions of CUE in the February 1970 rating decision, to include in support of his claims for earlier effective dates.  

Initially, the Board notes that an allegation of CUE does not represent a "claim", but rather is a collateral attack on a final decision.  See Livesay, 15 Vet. App. at 178.  In this case, however, the August 2009 joint motion and October 2012 Memorandum Decision asserted that the Board did not provide an adequate statement of reasons and bases in the March 2007 and March 2011 decision, respectively, as to the finality of the February 1970 rating decision.  Moreover, there was some question as to whether the claims had been implicitly denied in the February 1970 rating decision.  

As discussed in the October 2012 Memorandum Decision, the Veteran filed a claim for disability benefits in October 1969 for SFW and other residuals and specifically referenced SFW to the left wrist, both thighs, and from the thighs down to both feet.  

The Veteran was afforded a VA examination in January 1970.  At that time, the Veteran reported, in relevant part, that he had incurred SFW in the lower extremities.  On examination, there was limited motion and weakness in the left wrist.  On the left ankle, there was a gunshot wound scar that was firm, well-healed, not tender, showed no muscle loss or herniation, and was freely moveable.  The Veteran had full range of pain-free motion in the left ankle.  There also were gunshot wound scars on the left wrist and forearm, which were firm, well-healed, not tender, showed no muscle loss or herniation, and were freely movable.  The Veteran maintained full range of motion in the fingers and wrist.  At a later point in the examination, however, the examiner indicated that there was painful motion of the left wrist.  (This notation of painful left wrist range of motion appears to be a typographical error and that the problems were with the right wrist, given that the progression of the examination report was from the left forearm, to the left wrist, to the right hand, and then again to the left wrist (at which point the painful motion was noted in the wrist).  Nevertheless, as will be discussed below, the February 1970 rating decision clearly assigned a 10 percent disability rating based on painful motion in the left wrist.)  The January 1970 examination report did not note or discuss left elbow scars or other problems.

In relevant part, the subsequent February 1970 rating decision noted that the service treatment records referenced a cast on the Veteran's left wrist and that in August 1969 he had had limitation of motion in both wrists.  On examination in January 1970, the Veteran had numerous scars that included on of the "left thigh, leg, and ankle", which were firm, well healed, nontender, showed no muscle loss or herniation, and did not result in pain or loss of motion.  In addition, there were scars of the "left forearm and wrist" that were well healed and showed no muscle loss, but "motion of the left wrist is limited from 0 to 45° in palmar flexion, 0 to 45° in dorsiflexion, and forced motion is painful."  At no point in the rating decision, did the RO discuss complaints, treatment, or disabilities of the left hand or left elbow.  In the end, the February 1970 rating decision assigned a total convalescent disability rating for 6 months following separation from service and, thereafter, a 10 percent rating for "SFW, LEFT WRIST AND FOREARM" effective from April 1, 1970, and pursuant to Diagnostic Code 5308, as well as a noncompensable rating for "SCARS, SFW, LOWER EXTREMITIES, LOWER BACK" effective from April 1, 1970, and pursuant to Diagnostic Code 7805.

The claims file does not include a copy of the notice letter for the February 1970 rating decision.  However, a VA Form 20-822 (Control Document and Award Letter) dated March 10, 1970, indicates that such a notice letter was sent to the Veteran at his then-current address of record.  The control document and award letter also indicated that a copy of VA Form 21-6782, which advised him of his appellate rights, was sent.  There is nothing in the claims file to show that the notice, with the statement of appeal rights, was returned as undeliverable by the United States Postal Service (USPS).  Moreover, the Veteran does not contend that he did not receive the February 1970 rating decision.  Nor does the Veteran assert that he filed a timely notice of disagreement with the February 1970 rating decision.  Instead, he asserts that the rating decision did not adequately notify him as to the denial of his left wrist, left ankle, and left elbow claims.

As discussed in the now vacated March 2007 and March 2011 decisions, the Board recognizes that the Veteran's initial claim for compensation for residuals of shell fragment wound either explicitly or implicitly included the issues now on appeal.  Thus, the initial question for consideration is whether the February 1970 rating decision included an explicit or implicit denial of service connection for left wrist scar, left elbow scar, and left ankle scar.

In that regard, the Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the RO's failure to address an implied claim is properly challenged through a motion of CUE.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); see also Andrews v. Nicholson, 421 F.3d 1278, 1283 (Fed. Cir. 2005).  As such, the Veteran's claim has appropriately been styled and adjudicated as a motion of CUE.

The Board is cognizant of the "implicit denial rule" articulated by the Federal Circuit and the Court.  The Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit Court subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).  

Pursuant to the directions of the October 2012 Memorandum Decision, the Board also has considered the case of Cogburn v. Shinseki, 24 Vet. App. 205 (2010).  In Cogburn, the Court set forth four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-214.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court indicated that it is important to note whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.  In this case, although not specifically stated in his October 1969 claim the Veteran clearly was asserting entitlement to service connection for all residuals of the SFWs incurred in service.  The claim explicitly noted shrapnel wounds to the left elbow, but did not specifically mention injuries to the left ankle or left wrist and forearm.  

As to the Veteran's left wrist and forearm scar, the February 1970 rating decision granted entitlement to service connection for the extremely closely related claim of SFW to the left wrist and forearm and assigned a 10 percent rating for the disability.  The Board notes that a subsequent October 2001 rating decision concluded that the Veteran's service connection for the left wrist and forearm actually was for the left hand and forearm, based on the application of Diagnostic Code 5308 to the disability.  The Board does not find such a characterization of the February 1970 rating decision to be accurate.  At the time of the February 1970 rating decision and now, Diagnostic Code 5308 is under the subheading of "the forearm and hand" for the criteria for rating muscle injuries.  See 38 C.F.R. § 4.73 (1970 and 2013).  However, there is no such separate subheading for muscle injury of the wrist.  Moreover, Diagnostic Code 5308 states that it is for evaluating injuries to Muscle Group VIII, which functions include "extension of the wrist."  In other words, the criteria for Diagnostic Code 5308 explicitly include impairment of the wrist.  In addition, the body of the February 1970 decision specifically discussed limitation of the left wrist motion due to pain, but failed to discuss any impairment of the left hand on which the subsequently awarded 10 percent disability rating allegedly was based.  As such, the Board concludes that the February 1970 rating decision's award of a 10 percent disability rating under DC 5308 for SFW of the left wrist and forearm was intended to compensate the Veteran for left wrist and forearm problems, rather than left hand and forearm problems.

As to the left elbow, although the February 1970 rating decision did not explicitly adjudicate a left elbow or overall left upper extremity claim, the rating decision indicated that the issue on appeal was "[Service Connection] for multiple shrapnel wound residuals" incurred in February 1969 and April 1969, which the Veteran contended at the time of his 1969 claim (and the evidence supports) included a shrapnel wound to the left elbow.  

As to the left ankle scar, the February 1970 rating decision granted entitlement to service connection for "SCARS, SFW, LOWER EXTREMITIES, LOWER BACK", which, by definition, would include the left ankle scar.  

Thus, the general issue of multiple shrapnel wound residuals, as well as the specific discussions regarding the left wrist and forearm and lower extremities, encompasses and is closely related to the Veteran's left wrist, left elbow, and left ankle scars.  

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Cogburn at 212.  The Board finds that a reasonable person would have been put on notice that the Veteran's 1969 claim for his February 1969 and April 1969 shrapnel wound injuries, including scars to the left wrist and left elbow and scar and residual bodies in the left ankle, were fully adjudicated by the February 1970 rating decision granting entitlement to service connection for different disabilities resulting from the February and April 1969 shrapnel wounds.  The Veteran was afforded a thorough VA examination in January 1970 to determine any residuals from injuries incurred in the two incidents.  There was no suggestion in the RO's adjudication to suggest to a reasonable person that any implied or express claim for entitlement to service connection for left wrist scar, left elbow scar, or left ankle disabilities was still pending or that a claim for service connection for such disabilities had been broken out for separate adjudication.  

Moreover, as to the left wrist, the Board finds it extremely significant that the February 1970 rating decision explicitly adjudicated entitlement to service connection for a left wrist and forearm disability.  The Board concludes that a reasonable person would have been put on notice that the adjudication of entitlement to service connection for "SFW, LEFT WRIST AND FOREARM" would have encompassed all disabilities to the left wrist and forearm, including any scar or scars.  By the same token, the adjudication of the issue of "SCARS, SFW, LOWER EXTREMITIES, LOWER BACK" would have apprised a reasonable person that such adjudication encompassed problems affecting the entire lower extremities, including the left ankle.  Such a conclusion is particularly reasonable in light of the discussion in the body of the February 1970 rating decision that specifically discussed, "numerous scars of the left thigh, leg and ankle; these scars are firm, well healed, and nontender and show no muscle loss or herniation and there is full range of non painful joint motion."  As to the left elbow, the Board acknowledges that the February 1970 rating decision did not explicitly discuss the left elbow or the left upper extremity as a whole.  That said and as discussed above, the issue listed on appeal in the February 1970 rating decision was "[Service Connection] for multiple shrapnel wound residuals" incurred in February 1969 and April 1969.  The Veteran's original 1969 claim was for residuals of wounds incurred during the same February 1969 and April 1969 incidents.  Thus, the Board finds that a reasonable person would be put on notice that the issue addressed in the RO's February 1970 rating decision encompassed all of the residual disabilities related to the February 1969 and April 1969 incidents, including any scars of the left elbow incurred therein.

The third factor is the timing of the claims.  Cogburn at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id. at 216.

Significantly, in this case, the explicitly granted individual residuals of the February 1969 and April 1969 in-service incidents and the potentially implicitly denied left wrist scar, left elbow scar, and left ankle disability were raised simultaneously in the 1969 claim and adjudicated simultaneously in the February 1970 rating decision.  The third Cogburn factor, concerning timing, weighs in favor of finding that the left wrist scar, left elbow scar, and left ankle disabilities were implicitly denied in the February 1970 rating decision.

The fourth Cogburn factor is whether the claimant was represented by an attorney.  It appears that the Veteran was represented by a Veterans Service Organization (VSO) at the time of his 1969 claim and February 1970 adjudication.  VA is required to read filings liberally when a claimant is either pro se or represented by a VSO.  Under the current state of the law, representation by counsel tends to weigh against a claimant while proceeding pro se or represented by a VSO tends to weigh in the claimant's favor.  Id. at 217.

Even accounting for representation by a VSO in 1969 and 1970, and reading filings liberally, the Board finds that the aggregate consideration of the four Cogburn factors weigh in favor of finding that the February 1970 rating decision implicitly denied any claims of entitlement to service connection for left wrist scar, left elbow scar, and left ankle disability pending at that time.  Each of the other three Cogburn factors weighs strongly in favor of finding the implicit denial.  The left wrist scar, left elbow scar, and left ankle disability issues were closely related to and, indeed, were residuals of the February 1969 and April 1969 in-service incidents listed as the claim at issue in the February 1970 rating decision.  The February 1970 rating decision listed the issue as a general proposition of entitlement to service connection for "multiple shrapnel wound residuals" and explicitly discussed the Veteran's reported left wrist problems and left ankle scars in the body of the rating decision.  The Board has considered the Veteran's representation by a VSO in 1969 and 1970 as a factor that weighs against finding that the February 1970 rating decision implicitly denied entitlement to service connection for left wrist scar, left elbow scar, and left ankle disabilities; however, given the close relationship between the claims explicitly adjudicated in the February 1970 to the claims currently on appeal, the general description of the issue addressed in the rating decision that would necessarily encompass all residuals of the injuries incurred in February 1969 and April 1969, the filing by the Veteran of all residuals claims simultaneously, and the specific adjudication of left wrist and forearm and lower extremity disabilities, the Board concludes that any left wrist scar, left elbow scar, and left ankle disability claims were implicitly denied by February 1970 rating decision.

The Veteran did not file a timely notice of disagreement or otherwise express disagreement with the February 1970 rating decision and, consequently, the February 1970 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); see also 38 C.F.R. § 3.156(b) (2013).  As such, the Board does not have a pending unadjudicated claim seeking entitlement to service connection for left wrist, left elbow, or left ankle disabilities from 1969.

Thus, as the Veteran's claims were implicitly denied in the February 1970 rating decision, the Board must determine whether there was CUE in the failure to grant a separate 10 percent rating for left wrist SFW scar, a separate 10 percent rating for left elbow SFW scar, and a 20 percent rating for SFW of the left ankle with retained foreign body and scars in that rating decision.

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  There must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14; see also Wilson v. West, 11 Vet. App. 383, 386 (1998).

In this case, the record reflects the Veteran was accorded multiple VA medical examinations in January 1970 for the purpose of determining the then current nature and severity of the residuals of his February 1969 and April 1969 injuries.  As detailed below, nothing in the medical evidence then of record supported a finding that he had SFW residuals, including scar(s), of the left elbow, nor that his SFW scars of the left wrist and left ankle would warrant compensable ratings.

The February 1970 rating decision granted a prestabilization rating of 100 percent for residuals of multiple SFW to include the upper and lower extremities, effective from October 1, 1969 to March 31, 1970.  Thereafter, separate disability ratings were assigned for the wounds and scars, effective April 1, 1970, including: 10 percent for SFW of the left wrist and forearm; and 0 percent (noncompensable) for SFW scars of the lower extremities.  As discussed in the now vacated March 2007 Board decision, the Board found that these actions by the RO were in accordance with 38 C.F.R. § 4.28 (convalescent ratings from date of discharge), as it read at that time.  Nothing in the August 2009 joint motion or October 2012 Memorandum Decision challenges that finding, and it will not be further elaborated on at this time.  

The Board notes that while the Veteran specifically referred to SFW to his left elbow in the October 1969 VA Form 21-526, no scar or other disability was actually shown for this joint on the January 1970 VA medical examinations, or in the other medical evidence of record at that time.  As such, there was nothing in the evidence of record at the time of the February 1970 rating decision which supported a finding that a separate rating was warranted at that time.  Therefore, the fact that the February 1970 rating decision did not assign a separate rating for a left elbow scar was consistent with the evidence then of record.

Similarly, regarding the issue of whether there was CUE in the February 1970 rating decision in not assigning separate rating(s) for SFW scar of the left wrist and SFW residuals of the left ankle, to include retained foreign bodies and scars, the January 1970 VA medical examination did show residual scars of both the left wrist and left ankle.  However, the examination also found that these scars were firm, well-healed, not tender, showed no muscle loss or herniation, were freely movable, and that there was full range of nonpainful ankle and wrist motion.  Although the Veteran did show limitation of motion of the left wrist due to pain, decreased muscle strength and other such problems, there was no indication that such limitation was due to any left wrist scar.  More importantly, the February 1970 rating decision also noted this information, and the language in that decision reflects this impairment was the basis for the assigned 10 percent rating under Diagnostic Code 5308 for the SFW of the left wrist and forearm.  Then and now, the law prohibits pyramiding of disabilities.  See 38 C.F.R. § 4.14 (1969 and 2013). In short, this evidence does not reflect the Veteran satisfied the criteria for a compensable rating based on the criteria for evaluating scars that were in effect at that time.  See 38 C.F.R. § 4.118 (1969).  There was also no indication of any muscle damage with respect to the left elbow or left wrist joints or retained foreign bodies of the left ankle, to warrant evaluation on that basis.  See 38 C.F.R. § 4.73 (1969).  Additionally, the Board acknowledges that the current evidence does reflect retained foreign bodies in the left ankle, and that such had to have been present at the time of the February 1970 rating.  Nevertheless, the evidence then of record did not show such a finding, and claims of CUE are based on the evidence that was of record at the time of the decision in question.

To the extent the Veteran now contends his residual scars of the left elbow, wrist, and ankle, warranted compensable rating(s) at the time of the February 1970 rating decision, the Board has already determined that the RO accurately summarized the evidence then of record regarding the nature and severity of the Veteran's SFW residuals.  The Court has held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.  Moreover, the evidence then of record did not show that the Veteran satisfied the criteria in effect at that time for a compensable rating for the SFW scars of the left wrist and left ankle; or that there was a left elbow scar or other SFW residual(s) of that joint.  As such, to this extent the February 1970 rating decision was supported by the evidence then of record, and consistent with the law in effect at that time.

In view of the foregoing, the Board finds, based on the evidence then of record and the law in effect at that time, that it is not undebatable the Veteran was entitled to separate compensable ratings for his SFW scar of the left wrist, left elbow, and left ankle when the February 1970 rating decision was promulgated.  Therefore, to the extent there was error in the February 1970 rating decision, the record does not reflect that had it not been made, it would have manifestly changed the outcome; it is not absolutely clear that a different result would have ensued.

For these reasons, the Board finds that the February 1970 rating decision was not the product of CUE.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§ 3.105(a) (2013).

Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  See 38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The February 1970 rating decision implicitly denying service connection for a left wrist scar, left elbow, and left ankle disabilities was not appealed.  Therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  The Veteran's claims again were considered in a May 1973 rating decision.  Again, the May 1973 rating decision was not appealed.  The next claim seeking entitlement to service connection for these disabilities was in October 2000, which is the current effective date for these disabilities.  

In reaching the conclusion that the February 1970 and May 1973 rating decisions are final, the Board is cognizant of the holding of the Federal Circuit in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).

In this case, no additional evidence that could be considered new and material was received after the February 1970 and May 1973 rating decisions until October 2000 when the Veteran filed a new claim.  The Veteran and his representative have not contended otherwise.  The February 1970 and May 1973 rating decisions, therefore, are final.

Therefore, an earlier effective date is not warranted based upon the date of claim.  Consequently, earlier effective date(s) are only warranted in this case if it was factually ascertainable prior to October 31, 2000, that these benefits were warranted.  The Board has thoroughly reviewed the evidence of record.  However, as noted by the October 2001 rating decision that assigned the separate and distinct ratings for the SFW scar of the left wrist, SFW scar of left elbow, and SFW scar of the left ankle and retained foreign bodies, the medical records on file did not indicate any treatment for these disabilities.  In short, there was nothing in the evidence of record prior to the current effective date which reveals any findings as to these disabilities other than what was considered at the time of prior final decisions.  As such, there is nothing in the record that could possibly indicate that higher and/or separate rating(s) were warranted prior to October 31, 2000.  In fact, there is no such evidence until VA medical examinations were conducted in April and May 2001.  Consequently, the Board finds the record does not contain evidence by which it is factually ascertainable the Veteran satisfied the criteria for separate 10 percent ratings for SFW scars of the left wrist and elbow, nor a 20 percent rating for SFW of the left ankle, prior to October 31, 2000.

The August 2009 joint motion also contended that a Decision Review Officer (DRO) stated that she received additional service treatment records.  As such, the joint motion contended that the Board should discuss if 38 C.F.R. § 3.400(q)(2) applied to the Veteran's earlier effective date claims.  The Board notes that this regulatory citation refers to new and material evidence other than service department records.  As such, it is not clear how this regulatory provision is relevant to the DRO's notation of additional service records.  The August 2009 joint motion also cited to 38 C.F.R. § 3.156(c)(3) for the position that when new and material evidence consists of service department records, an effective date earlier than the date of the claim to reopen may be assigned when as award is "based all or in part" on these records.  In this case, however, the October 2001 rating decision reflects that the separate and distinct ratings of 10 percent for SFW scars of the left wrist and left elbow, as well as the 20 percent rating for SFW residuals of the left ankle, were not based on service department records at all.  VA previously recognized that the Veteran had SFW residuals in prior rating decisions.  The October 2001 rating decision essentially found that these separate ratings were warranted because the VA medical examinations conducted in April and May 2001 showed the Veteran satisfied the criteria for such separate ratings.  Therefore, the provisions of 38 C.F.R. § 3.156(c)(3) are not applicable to this case.  For these reasons, the Board finds that the Veteran's appeal for earlier effective dates must be denied.  


ORDER

Entitlement to an effective date earlier than October 31, 2000, for the assignment of a separate 10 percent rating for SFW scar of the left wrist, to include the matter of CUE in a February 1970 rating decision, is denied.

Entitlement to an effective date earlier than October 31, 2000, for the assignment of a separate 10 percent rating for SFW scar of the left elbow, to include the matter of CUE in a February 1970 rating decision, is denied.

Entitlement to an effective date earlier than October 31, 2000, for the assignment of a 20 percent rating for SFW scar of the left ankle with retained foreign body and scars, to include the matter of CUE in a February 1970 rating decision, is denied.


REMAND

As to the Veteran's increased rating claims for the left ankle, right ankle, and left wrist and forearm, in a September 2012 statement the Veteran's representative argued that the most recent May 2011 VA orthopedic examination was inadequate.  Specifically, the representative found several of the examiner's statements regarding flare-ups of pain and repetitive motion testing to be inconsistent.  In addition, the representative criticized the failure to document the additional motion lost due to flare-ups of pain.

Consequently, the Board concludes that a new examination is necessary as to the increased rating claims.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate examination(s) for his service-connected left ankle, right ankle, and left wrist and forearm, in order to determine the current severity of his service-connected disabilities.  All tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims file (including Virtual VA and VBMS records) must be provided to the examiner for review in conjunction with the examination, and the examiner should note that it has been reviewed.  The examiner should discuss all symptoms and findings necessary to adequately rate the Veteran under the appropriate diagnostic codes.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  Such comments should include whether there is additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.

2.  Thereafter, the RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998)

3.  After the above is complete, readjudicate the Veteran's claims.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


